Title: To Thomas Jefferson from André Limozin, 20 July 1788
From: Limozin, André
To: Jefferson, Thomas


          
            
              Most Honored Sir!
            
            Havre de Grace 20th July 1788
          
          I am very thankfull for the Contents of the Letter your Excellency hath honored me with the 16th instant which did not reach me before yesterday. Before to make any application in my behalf for the Consularship, I should be very glad to Know if your Excellency would approve my Steps for that purpose: for I should be very sory to do the least thing which should not be agreable to your Excellency, whose esteem is for me above all Consideration for the important Services America hath received from me since the year 1777. If they are Known to the present Members of Congress, I think my self more intitled to that Apointment than any body whatsoever.
          Altho’ there is not the least preparation neither here nor at Brest which could give room to fear a War, I am afraid that if the Turks don’t make peace, (and there is not the least prospect thereof) England will force us to not remain Neutrals, and to injoy much longer the blessings of peace. About 4 Months ago our Government had given very Strict orders to purchase all the sound oak timbers of any Size whatsoever which should be landed here, but since three weeks, these orders are altered, and reduced to take only the largest Size, and only what is very Sound [and] good. But I shall do my duty to acquaint your Excellency of what passeth here and in our Neighbourhood. I have the honor to be with the highest regard Your Excellency’s Most Obedient & very Humble Servant,
          
            
              Andre Limozin
            
          
        